Plaintiff in error, hereinafter called defendant, was convicted in the county court of McCurtain county of the unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $100 and imprisonment in the county jail for 30 days.
The evidence of the state was that the officers had a search warrant for the premises of one Jack Herron, who lived about a mile from the home of defendant; that, after *Page 150 
searching Herron's premises, they went around through the pasture and woodlands of defendant and about a quarter of a mile from his house found a barrel containing about 55 gallons of whisky, located near a still site; that this barrel was painted black and was within the boundaries of the premises where defendant lived; that they had no search warrant for these premises; that, after finding the barrel of whisky, they went up to defendant's house and arrested him; that in the yard at defendant's home were barrels and kegs similar to the one found in the field and painted black.
Defendant did not take the witness stand and offered no evidence.
The only error complained of is that this evidence is insufficient to support the verdict of the jury.
There is no merit in this contention. The cause is therefore affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.